

117 HR 5308 IH: Nutrition Education Act
U.S. House of Representatives
2021-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5308IN THE HOUSE OF REPRESENTATIVESSeptember 21, 2021Mr. Cartwright (for himself, Mr. Case, Mrs. Hayes, Mr. Lowenthal, Ms. Moore of Wisconsin, Mr. Peters, and Ms. Scanlon) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend section 9A of the Richard B. Russell National School Lunch Act to require that local school wellness policies include a requirement that students receive 50 hours of school nutrition education per school year.1.Short titleThis Act may be cited as the Nutrition Education Act.2.FindingsCongress finds the following:(1)Section 9A of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758b) requires all local educational agencies participating in a program authorized by the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) or the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.) to establish a local school wellness policy for schools under the jurisdiction of local educational agencies that include nutrition promotion and education. However, there are no specific requirements regarding the amount of time or type of classes that school children have to spend or take in nutrition education.(2)Some schools include in their health education classes some general information about nutrition, but there are no specific guidelines of what the minimum requirements should be. The mean number of hours spent on nutrition education in the first 4 years of school is only 13 hours per year. A minimum of 50 hours per year are thought to be necessary to influence behavior.(3)Each local educational agency participating in a program authorized by the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) or the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.) should have a minimum requirement for amount of time per year students should spend on nutrition education and the type of instruction that should be provided as part of such education.3.School nutrition education requirement(a)AmendmentsSection 9A(b) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758b(b)) is amended—(1)in paragraph (1), by striking nutrition promotion and education, physical activity, and inserting physical activity;(2)by redesignating paragraphs (2) through (5) as paragraphs (3) through (6), respectively; and(3)by inserting after paragraph (1), the following:(2)a requirement for 50 hours of school nutrition education during a school year for each student at a school under the jurisdiction of the local educational agency, which includes instruction that—(A)is consistent with sections 9 and 17 of this Act, and sections 4 and 10 of the Child Nutrition Act of 1966 (42 U.S.C. 1773, 1779);(B)is offered at each grade level as part of a sequential, comprehensive, standards-based program designed to provide students with the knowledge and skills necessary to promote and protect their health;(C)is part of not only health education classes, but is also encouraged to be incorporated into classroom instruction in subjects such as math, science, language arts, social sciences, and elective subjects;(D)includes enjoyable, developmentally appropriate, culturally relevant, participatory activities, such as contests, promotions, taste testing, farm visits, and school gardens;(E)promotes fruits, vegetables, whole grain products, low-fat and fat-free dairy products, healthy food preparation methods, and health-enhancing nutrition practices;(F)emphasizes caloric balance between food intake and energy expenditure;(G)coordinates with school meal programs, other school foods programs, and nutrition-related community services;(H)teaches media literacy with an emphasis on food marketing;(I)provides training for teachers and other staff in nutrition education; and(J)establishes a process to evaluate the effectiveness of the requirements of school nutrition education described in subparagraphs (A) through (I);.(b)Effective dateThe amendments made by subsection (a) shall take effect at the beginning of the school year following the date of the enactment of this Act, but not earlier than 3 months after the date of the enactment of this Act.